        Case: 1:19-cv-07873 Document #: 11 Filed: 12/30/19 Page 1 of 2 PageID #:36




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

ANDREA BILLUPS,                        )
                                       )
              Plaintiff,               )
       v.                              )                            Case No.: 1:19-cv-07873
                                       )
PHH MORTGAGE CORPORATION, as successor )                            Honorable Charles P. Kocoras
by merger to OCWEN LOAN SERVICING LLC, )
LOCKE LORD LLP; NICHOLAS D. O’CONNER, )
and P. RUSSELL PERDEW,                 )
                                       )
              Defendants.              )


       DEFENDANT’S RULE 7.1 AND LOCAL RULE 3.2 CORPORATE DISCLOSURE
                                 STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Northern District of

Illinois Local Rule 3.2, Defendant PHH Mortage Corporation, as successor in interest to Ocwen

Loan Servicing LLC,1 hereby states as follows:

          PHH Mortgage Corporation is a wholly owned subsidiary of PHH Corporation, which is

a wholly owned subsidiary of Ocwen Financial Corporation, which is a publicly traded company.

No publicly held corporation owns more than 5% of Ocwen Financial Corporation’s stock.




1
    Incorrectly named as Ocwen Loan Servicing LLC a/k/a PHH Mortgage Services.
     Case: 1:19-cv-07873 Document #: 11 Filed: 12/30/19 Page 2 of 2 PageID #:36




DATED: December 30, 2019                      PHH MORTGAGE CORPORATION as
                                              successor by merger to OCWEN LOAN
                                              SERVICING LLC,

                                              By:     /s/Nicholas D. O’Conner
                                                      One of its attorneys
P. Russell Perdew (6270420)
rperdew@lockelord.com
Nicholas D. O’Conner (6302672)
noconner@lockelord.com
LOCKE LORD LLP
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: 312.443.0700

                                CERTIFICATE OF SERVICE

       I, Nicholas D. O’Conner, an attorney, certify that I caused the foregoing to be served
upon all persons and entities authorized and registered to receive such service through the
Court’s Case Management/Electronic Case Files (CM/ECF) system on December 30, 2019.


                                                    /s/Nicholas D. O’Conner
